 

a * *

 

Case 3:21-cv-00357-SDD-EWD Documenti-1—06/21/21 Page 1 of 4

SERVICE COPY
ARYA AT
D6743587
CITATION
LUIS DIAZ NUMBER C-708299 SEC. 27
(Plaintiff)
19 JUDICIAL DISTRICT COURT
VS
PARISH OF EAST BATON ROUGE
KIA AMERICA, INC.
(Defendant) STATE OF LOUISIANA

TO: KIA AMERICA, INC.
THROUGH ITS REGISTERED AGENT:
C T CORPORATION SYSTEM
3867 PLAZA TOWER DRIVE
BATON ROUGE, LA 70816

GREETINGS:

Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.

You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
an answer or legal! pleading within fifteen (15) days, a judgment may be rendered against you without further
notice.

This citation was issued by the Clerk of Court for East Baton Rouge Parish on JUNE 3, 2021.

      
 

 

 

 

 

WUE
SEAS
28.) ae
5 aud
Se he ay) I
De see
HA AW
Deputy Clerk of Court for
Doug Welborn, Clerk of Court
Requesting Attorney: DELGADO, JOHN M
(225) 378-3001
*The following documents are attached:
PETITION FOR DAMAGES
he SERVICE INFORMATION:
Received on the day of 20 and on the day of , 20 , served on the above named party as
follows:
. PERSONAL SERVICE: On the party herein named at
DOMICILIARY SERVICE; On the within named , by leaving the same at his domicile in this parish in the hands of

 

a person of suitable age and discretion residing in the said domicile at

 

SECRETARY OF STATE: By tendering same to the within named, by handing same to

 

 

DUE AND DILIGENT: After diligent search and inquiry, was unable to find the within named or his domicile, or anyone
legally authorized to represent him. 2
RETURNED: Parish of East Baton Rouge, this day of , 20
SERVICE:$
MILEAGES Deputy Sheriff
TOTAL: $ Parish of East Baton Rouge
— ° RECEIVED
E
CITATION-2000 DAT

E.B.R. Sheriff Office

EXHIBIT

A

 

 

 
3

, Fe BATON ROUGE PARISH o-799789
27

 

Filed Jun 03, 2021 11:49 AM
Deputy Clerk of Court

LUIS DIAZ SUIT NO. _ DIVISION
19TH JUDICIAL DISTRICT COURT
VERSUS
PARISH OF EAST BATON ROUGE
KIA AMERICA, INC. STATE OF LOUISIANA

 

PETITION FOR DAMAGES

NOW INTO COURT through undersigned counsel, comes LUIS DIAZ, (hereinafter
“Plaintiff’), a person above the age of majority and resident of the Parish of East Baton
Rouge, State of Louisiana, who with respect, represent that:

1.

Made Defendant herein is:

KIA AMERICA, INC., previously named KIA MOTORS AMERICA, INC., a
Corporation organized in the State of California, and doing business in the State of Louisiana,
having designated its Registered Agent for Service of Process in the Parish of East Baton
Rouge, State of Louisiana.

2.
Venue is proper in this Honorable Court pursuant to Louisiana Code of Civil
Procedure Article 42.
3.
-On March 15, 2020, and at all other times relevant herein, Plaintiff was the owner ofa
2014 Kia Optima vehicle bearing VIN 5XXGN4A70EG268068, which vehicle was
manufactured by Defendant, KIA AMERICA, INC.
4,

On March 15, 2020, Plaintiff was operating his vehicle in East Baton Rouge Parish

when he noticed the smell of smoke coming from the engine area.
3.

Plaintiff drove the vehicle home, which was nearby, and when he arrived, he lifted the
hood of the vehicle to ascertain the source ofthe smoke smell. As he was examining the
engine compartment, suddenly and without waming the engine ignited and the resulting fire
caused serious and severe damage to Mr. Diaz, including but not limited to second degree

burns to his arms and hands, which necessitated immediate medical attention and extended

 

treatment.
1
Certified True and G .
Correct Copy East Baton Rouge Parish enerated Date:
CertiD: 2021060300889 Deputy Clerk of Court 6/3/2021 2:53 PM

 

Alteration and subseauent re-filing of this certified canv mav violate La, R.S. 14:132. 133, and/or RPC Rule 3.3/a\(3).
 

 

6.

On or about April 13, 2020, KIA AMERICA, INC., issued an Interim Notice,
concerning 2013 and 2014 Kia vehicles in which Defendant acknowledges that there exists a
defect in the "low pressure fuel tube" that may deteriorate over time and “can result in a fire in
your vehicle's engine compartment." Unfortunately, Mr. Diaz had already been injured by the
time the warning arrived.

6.
The incident sued upon herein was caused by the fault of Defendant, KIA AMERICA,

INC, said fault being more fully described as follows:

a. Manufacturing a vehicle that was unreasonably dangerous in its construction or
composition.
b. Manufacturing a vehicle that was unreasonably dangerous in its design.
c. Failing to provide adequate notice to Plaintiff of the defective condition.
d. Failing to act in a reasonable and prudent manner.
€. All other acts of negligence, which will be proven at trial.
7.

As a result of the incident sued upon herein, Luis Diaz has suffered damages, said

damages being more fully described as follows:

a. Past, present and future pain and suffering.

b. Past, present and future loss of enjoyment of life.

c. Past, present and future lost wages.

d, Lost earning capacity.

e. Medical special damages - hospital, doctors, and prescription costs.

f. Property damage to his 2014 Kia Optima vehicle.
f. All other damages, which will be proven at trial.
&.
La Civ. Code Art. 2315 states the foundational principal of Louisiana negligence law
that "every act whatever of man that causes damage to another obliges him by whose fault it
happened to repair it." Under the Louisiana Products Liability Act, KIA AMERICA, INC., is

liable to the Plaintiff for the damages he sustained as a result of this incident.

2

Wagon He anned

Certified True and

Correct Copy East Baton Rouge Parish
CertID: 2021060300889 Oeputy Clerk of Court 6/9/2021 2:53 PM

 

Generated Date:

 

Bibarmtinn And mubkancinnt fA Blinn AF thin aedifind anne memiisdalain ba BO 44429 199 andtlnr DAH Din O BIAI95

 

 
 

 

9.
Plaintiff specifically pleads the suspension of prescription under several executive
orders (30 JBE 2020, 41 JBE 2020, 52 JBE 2020 and 59 JBE 2020). As such, this Petition is

timely filed.

WHEREFORE, Plaintiff, LUIS DIAZ, prays for judgment against Defendant, KIA
AMERICA, INC., in the amount of damages as determined by this Honorable Court to be
proper, just and reasonable considering the premises, and for court costs, expert fees, and
legal interest from the date of judicial demand, and for any other general and equitable relief

that this Court deems appropriate to grant.

 

 

 

BY:
J . DELGADO (#26624)
251‘Eloyida Str
Post Office Box 1348
Baton Rouge, Louisiana 70821
Telephone:(225) 378-3001
Attorney for Plaintiff
PLEASE SERVE:
KIA AMERICA, INC. .
‘THROUGH ITS REGISTERED AGENT
C T CORPORATION SYSTEM
3867 PLAZA TOWER DR.
BATON ROUGE, LA 70816
3
Certified True and
Correct Copy East Baton Rouge Parish Generated Date:

CertiD: 2021060300889 Deputy Clerk of Court 8/9/2021 2:53 PM

 

Alimentinn ned mihenaiant ra Blinn nb bin mmrbifind wanes mmc ininte be OO 4A 499 nadine ONO Dilan 2 AVON

 

 

 
